(On Rehearing.)
Counsel for the defendant in this case has filed a petition for a rehearing, based upon two grounds, which will be considered separately; the first being stated in. the following terms:
“First. Because the evidence shows that claim No. 1 of plaintiff’s letters patent sued on is for an entire combination, and includes as an element thereof an extension of the horizontal or driving shaft, O, inwardly beyond the pinion or wheel, B, so as to co-operate with the cylinder. X, and that defendant’s machine or combination does not include such an element, but, on the other hand, employs a horizontal or driving shaft without any extension inwardly beyond the pinion or wheel thereon; the wheel thereon being placed at its extreme end. Defendant thus omits a claimed element of plaintiff’s combination, and thereby avoids infringement.”
It will be noticed that counsel no longer claim, as was most strenuously urged upon tbe original hearing, that the letters patent owned by complainant are void for uncertainty and insufficiency of description, in that in order to make the machines operate it was necessary to give support to the cylinder so that the cogs thereon would not drop out of engagement with the cogs on the driving wheel, and that in the specifications the need for so doing, and a mode for giving such support, were not pointed out and described. The position now taken is that plaintiff’s letters patent are for an entire combination, and include as an element an extension of the *887driving shaft, O, inwardly beyond the pinion or wheel, B, so as to co-operate with the cylinder, I, and that this element is wholly omitted from the combination found in the defendant’s machines, and therefore the latter are not an infringement. In other words, it is now assumed that the need for giving support to the cylinder in order to prevent the cogs thereon from ceasing to mesh with the cogs on the driving wheel is so apparent-that it must be held that the complainant intended to include in his combination the prolongation of the driving shaft as a means for furnishing this necessary support. For the sake of the argument, let it be assumed that the prolongation of the driving shaft, (), beyond the wheel. B, is part of the combination covered by complainant’s patent. What purpose is subserved thereby? The prolongation forms a support for the rim of the cylinder, so as to prevent it from dropping so far down upon the upright shaft as to permit the cogs on the cylinder from ceasing to engage with those on the wheel. In other words, the projection of the driving shaft beyond the wheel serves to keep the cogs on the cylinder and those on the driving wheel meshed together. In the combination found in the machines made by the defendant, the same necessity exists of keeping the cogs on the cylinder meshed with those on the driving wheel. In plaintiff's machines, unless a proper support is given to the cylinder, the cogs thereon pointing upward will not mesh with the cogs on the underside of the driving wheel. In defendant’s machines, unless a proper support is given to the cylinder, the cogs thereon pointing upward will not mesh with the cogs on the underside of the driving wheel. In both machines the need of giving support to the cylinder in order to secure the engagement of the upward pointing cogs on the cylinder .with the underside of the driving wheel exists, and in both machines this needed support is furnished by a projection upon which the rim of the cylinder rests during the time when the upward-pointing cogs are engaged with the underside of the wheel. Therefore it is not true that the element of a support to the cylinder, In order to prevent a disengagement of the interacting cogs, which is found in complainant’s machines, is omitted in those made by defendant. On the contrary, that element is found in the defendant’s machines, and is as necessary to the successful operation thereof as it is in those made by complainant. In the one case the support is given by a projection of the driving shaft, and in the other by a projection attached to the upright elbow by -which the driving shaft is supported at its inner end. These two supporting projections serve the same purpose or function in both machines, and the only difference therein is that they occupy different places in the two combinations, and this mere change in position will not defeat the charge of infringement.
The remaining ground upon which a rehearing is sought is stated as follows:
“Second. Because a combination, in the sense of the patent law, is a union of elements,- — elements so united that their reciprocal influence on each other, or their joint action, produces a common result. A construction of claim No. Í which excludes the inner extension of the shaft, O, inwardly beyond the pin*888ion or wheel, R, as an element thereof, so destroys the union ft) of the operation shaft with the cylinder placed thereon with (2) the driving shaft, having' means for revolving it attached to one end, and a wheel for engaging the teeth on the cylinder at the other, that said elements have no reciprocal influence upon each other, nor a joint action to produce the common result claimed for plaintiff’s invention. The said elements, without the said inner extension or prolongation of the shaft, O, beyond the pinion, R, are merely in mechanical juxtaposition, and not in vital union, and constitute a mere aggregation of devices. In order to make claim No. 1 a claim covering a patentable combination, it is necessary to read into it the means of union, to wit, the aforesaid inner extension of the shaft, O, beyond the pinion, R, described in plaintiff’s letters patent; and the evidence shows that defendant does not employ such element in his combination, or any equivalent thereof.”
The ultimate purpose sought to be accomplished by the complainant in setting up the machine manufactured by him was to give to the articles placed in the tub to be washed a reversing or reciprocating rotary motion. The articles in the tub are moved by the prongs attached to the end of the upright shaft, which passes downward through the cover or lid of the washtub. The motion of the prongs is governed by the motion of the upright shaft to which they are attached. If a reciprocating, rotary motion could be given to the upright shaft, the like movement would be given to the prongs, and through them to the .articles in the tub. The complainant secured this reciprocating motion in the shaft by the method he devised for causing the cogs on the driving wheel, while being rotated continuously in one direction, to mesh or engage alternately with the double row of cogs on the cylinder, and in this method of alternating the engagement of the cogs on the wheel with those pointing in opposite direction on the cylinder is found the invention covered by complainant’s patent. All the elements described in the first claim of the patent co-act in producing the desired result, and the contention of defendant that the machine presents a mere aggregation of old and known elements, within the rule laid down in Hailes v. Van Wormer, 20 Wall. 363, 22 L. Ed. 241, is wholly untenable. The alternating or reciprocating, motion desired to be produced in the upright shaft is not the ordinary result produced by placing the cogs on the driving wheel in juxtaposition with the cogs on the cylinder. The continuous motion in one direction of the driving wheel would ordinarily give a continuous rotary motion to the cylinder, and through it to the upright shaft, and the reciprocating motion found in the machines manufactured by complainant is the result of the peculiar method therein employed for securing the alternate intermeshipg of the two rows of cogs on the cylinder with the upper and under sides of the driving wheel, and, to secure this result, every element named in claim 1 of the patent co-acts with the others therein described; and therefore the invention cannot be defeated on .the ground that the combination is a mere aggregation of known elements.
It is finally contended by counsel for defendant that claim 1 of the patent is void because it does not include the prolongation of the inner end of the driving shaft, O; the argument being that, without the support given to the cylinder by this prolongation' of the driving shaft, the cogs on the wheel and cylinder would cease *889to mesh, and the upright shaft would cease to move. The logical result of this contention would be the holding that a claim, in order to be valid, must include a description of everything necessary to accomplish ihe ultimate result aimed at. As pointed out in the opinion heretofore filed, in the specifications such a description must be given that one skilled in the art will be enabled thereby to construct an operative machine, but in the claim proper it is only necessary to describe that which it is sought to cover by the letters patent. The contention of the defendant is that, in order to the successful working of complainant’s machines, it is necessary that the cogs on the driving wheel and cylinder should be kept engaged, and io accomplish this result the prolongation of the driving shaft is essential, in order to form a support to the cylinder. The need of keeping the cogs properly meshed is made plain on the face of the specifications. To accomplish this, it is not only necessary that a support should be given to the cylinder in order to prevent it slipping down on the upright shaft, but such support must be given to the driving shaft, the wheel thereon, and the upright shaft, that they will co-operate, and this is given by the elbow through which the driving shaft passes, and which elbow also forms the support for the upright shaft; and this elbow or its equivalent is just as necessary to secure the meshing of the cogs on the cylinder and wheel as is the support given to the cylinder by the prolongation of the shaft, O, or its equivalent. The means for placing and keeping in proper position the different parts of the mechanism are fully described in the specifications, and therefore the claim was properly restricted to the particular elements and combination which constitute the invention sought to be patented. The need for keeping ihe cogs enmeshed is fully shown in the specifications and claim, and a means for so doing is included in the descriptive part of the specifications. To keep the cogs enmeshed, it is not only necessary to prevent the cylinder from slipping too far down upon the upright shaft, but the shaft upon which the cylinder is sleeved must be kept, in an upright position, and in such a relation to the driving wheel'that the cogs thereon will engage; and this result is not secured by the prolongation of the driving shaft, but by the use of the elbow through which it passes, and which elbow holds the upright shaft in its proper place. The position and mode of operation of these necessary parts of the mechanism are made plain in the specifications and drawings) but are not included in the claim; yet, if the contention of the defendant is correct, they should all be ’em braced in the claim proper, because they are necessary to the successful operation of the machine as a whole. But this is certainly not the rule to be applied. The claims are properly restricted to a description of the exact invention sought to be protected by the letters patent, and as the invention therein described, when combined with the other parts of the mechanism which are fully set forili in the specifications, and which are treated as old and known, will produce the beneficial and novel result aimed at by the invention, the patent cannot be held void because each of the claims therein does not embrace a description of all the means employed *890to make an operative machine; these means, however, being fully described in the specifications. The petition for a rehearing is therefore overruled.